Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                  DETAILED ACTION
1. The Applicant’s response to the office action filed on April 08, 2022 is acknowledged.
                                              Status of the Application 
2.  Claims 77, 79-96 are pending under examination. Claims 1-76 and 78 are canceled. The Applicant’s arguments and amendment have been fully considered and found persuasive for the reasons that follow. The amendment incorporates new limitations in step d) (in said partition) and new rejections are applied to address the limitation.
Response to Arguments:
3.  The rejection of claims under 35 USC 102(a)(1) as being anticipated by Hindson et al. has been withdrawn in view of the amendment.
                          New Rejections necessitated by the Amendment
Claim Rejections - 35 USC § 102
4.   The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


        Note:  the ‘partition’ in the claim 77 is given the broadest interpretation in the light of the specification (para 0055) wherein a partition is defined as a volume or a space conducting one or more reactions. The term ‘partition’ is interpreted as a reaction volume in the following rejection.
Claims 77, 79-83 and 96 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mello et al. (US 2015/0133318). 
      Mello et al. teach a method of claim 77, processing a sample, the method comprising:
        (a) providing a biological particle (RNA) in a reaction volume (partition) comprising a plurality of ribonucleic acid (RNA) molecules, wherein said plurality of RNA molecules comprises a first set of RNA molecules (5’ capped RNAs) and a second set of RNA molecules (5’-uncapped RNAs) (para 0084-0094, 0169, 0175-0176);
      (b) adding to said biological particle an RNA enriching enzyme, wherein said enzyme is an exonuclease (5’ monophosphate-dependent exonuclease) wherein said RNA enrichment enzyme is used to digest RNA molecules in said plurality of RNA sets, thereby enriching the concentration of the first set of RNAs (para 0092-0101, 0169, 0175-0176).
c) in said partition, lyse the biological particle, thereby providing access to said plurality of RNA molecules (para 0177: indicating adding DNase I to the terminator reaction mixture to lyse nucleic acid);
d) in said partition, said RNA enriching enzyme is used to digest RNA molecules in the second set) thereby enriching the concentration of the first set of RNAs (para 0092-0101, 0169, 0175-0176).
With reference to claim 79-80, Mello et al. teach that said first set of RNA molecules comprises an RNA molecule comprising one or more features selected from the group consisting of a 5’ cap structure, an untranslated region (UTR), a 5’ triphosphate moiety, and a 5’ hydroxyl moiety and said second set of RNA molecules comprises a RNA molecule comprising a 5’-monophosphate moiety (para 0087-0101).
With reference to claim 81, Mello et al. teach that said second set of RNA molecules comprises a ribosomal RNA molecule or a mitochondrial RNA molecule (para 0100: indicating ribosomal RNA).
With reference to claim 82, Mello et al. teach that said first set of RNA molecules comprises a messenger RNA (mRNA) molecule and said second set of RNA molecules does not comprise an mRNA molecule (para 0085-0086).
With reference to claim 83, Mello et al. teach that the method further comprising, reverse transcribing said mRNA molecule, thereby generating a complementary deoxyribonucleic acid (cDNA) molecule (para 0118-0121, para 0181-0183). 
With reference to claim 96, Mello et al. teach that said biological particle is a cell (para 0084-0094, 0169) For all the above the claims are anticipated.
Claim Rejections - 35 USC § 103
5.   The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
           Claims 77 and 79-96 are rejected under 35 U.S.C. 103 as being unpatentable over Mello et al. (US 2015/0133318) in view of Linnarsson et al. (WO 2015/044428).
Mello et al. teach a method of claims 77, 79-83, 96, for processing a sample as discussed above in section 4. Mello et al. also teach adding barcode sequences (para 0180).
However, Mello et al. did not specifically said partition comprising a bead comprising a plurality of barcode molecules attached there to as required by claims 84-95
Linnarsson et al. teach a method of claims 84-95, single cell analysis in compartments (partitions) wherein compartments are formed by emulsions, droplets, microfluidic chambers, microwell arrays, the method comprises randomly placing a plurality of single cells, and plurality of solid supports into a plurality of compartments wherein the solid support comprise unique identification sequence (barcode) and capture moiety into compartment , lysing the cells in the compartments and performing reverse transcription in said compartments wherein  said solid support comprise a microbead (microbead comprising polymer (silica gel))  carrying plurality of different capture moieties (page 4, line 17-37, page 5, line 1-35, page 6, line 1-17 page 13, line 24-37, page 14, line 1-37, page 15, line 35-36, page 16, line 1-37, page 17, line 1-37, page 35-39, example 3). Linnarsson et al. teach said plurality of nucleic acid barcode molecules comprises at least 100,000 nucleic acid barcode molecules and said plurality of nucleic acid barcode molecules comprises oligo(dT) sequences and releasing beads upon exposure to heat (page 13, line 24-37, page 14, line 1-37).
It would have been prime facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the method of Mello et al. with beads comprising plurality of barcode oligonucleotide tags as taught by Linnarsson et al. to develop an improved sensitive method for processing a sample. The ordinary person skilled in the art would have motivated to combine the method taught by Mello et al. et al. with the method of Linnarsson et al. and have a reasonable expectation of success that the combination of references would result in improved method for processing nucleic acids because Linnarsson et al. explicitly taught that the method provides processing transcriptomes of tens and thousands of single cells captured in a short time scale and enables large-scale, unbiased cell-type analysis using transcriptomes  (page 4, line 5-15) and such a modification of the method is considered obvious over the cited prior art.
                                                   Conclusion
No claims are allowable.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURYAPRABHA CHUNDURU whose telephone number is (571)272-0783. The examiner can normally be reached 8.00am-4.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https:// www. uspto. gov/ patents/ docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SURYAPRABHA CHUNDURU/Primary Examiner, Art Unit 1637